Citation Nr: 0506918	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back injury, 
arthritis, and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
August 1947.  



This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for degenerative 
disc disease of the lumbar spine, now claimed as a back 
injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The claim must be remanded to schedule a VA spine 
examination, which is necessary to determine the probability 
that a current low back injury, arthritis, and degenerative 
disc disease resulted from an in-service event.  A VA 
examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A (West 2002).  

A service department record documented that the veteran 
worked as a telephone and telegraph fire chief in service, 
and a medical service record documented that the veteran went 
on sick call for an unspecified ailment in April 1947.  The 
veteran's November 2003 lay statement asserted that he 
injured his back in 1947 in a fall from the top of a 
telephone pole when his stirrup spike slipped.  He claimed 
that he was taken to a field hospital where he was kept for 
two days and that he convalesced for three additional days in 
quarters before being returned to duty.  In October 1991, a 
VA physician stated a diagnosis of possible osteoarthritis of 
the low back but did not state the etiology of the veteran's 
low back disability.  For all these reasons, the claim must 
be remanded to schedule a VA spine examination to determine 
the probability that a current low back injury, arthritis, 
and degenerative disc disease resulted from the 1947 fall 
from the telephone pole or any other in-service event.  The 
veteran's July 1992 lay statement asserted that he was 
willing to take another VA examination if asked.  


A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The case is remanded for the following action:

1.  Contact the appropriate VA medical 
facility to schedule a spine examination 
for the veteran.  Failure of the veteran 
to report for a scheduled examination 
without good cause could result in denial 
of a claim.  38 C.F.R. § 3.655 (2004).  
The claims file should be made available 
to and reviewed by the examiner prior to 
the examination.  

The spine examiner should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of the current back 
disability, if any, and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that the current 
back disability resulted from the 1947 
fall from the top of the telephone pole 
when the veteran's stirrup spike slipped, 
or any other event during active service 
from February 1946 to August 1947.  Any 
opinions expressed by the examiner must 
be accompanied by a complete written 
rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
a low back injury, arthritis, and 
degenerative disc disease based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claim 
remains in denied status, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




